Citation Nr: 1224040	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-17 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, including bipolar disorder, to include as secondary to the Veteran's service-connected varicose veins of the left leg.

2.  Entitlement to service connection for stroke residuals, to include as secondary to the Veteran's service-connected varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1975.
      
The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

In January 2010, the Board remanded the matter for additional development.  The claims have been returned to the Board and the matter is now partially ready for appellate disposition.

Although additional medical evidence has been submitted since the last supplemental statement of the case, in July 2011 and May 2012 correspondence, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The Board notes that the psychiatric claim on appeal has been developed to include only bipolar disorder.  However, the Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The Board also notes that at the May 2012 hearing, the Veteran's attorney presented argument and testimony on a claim for entitlement to an increased rating for varicose veins.  The Board notes that while this claim was previously included in the present appeal, the Board denied the claim in a December 2007 decision/remand.  As such, it is no longer in appellate status.  In order to afford the Veteran proper due process regarding this claim, it is referred below for further action by the RO.

The following issues have been raised by the record: entitlement to service connection for bilateral vision loss (raised in August 2011 correspondence), entitlement to service connection for phlebitis (raised in May 2012 correspondence), entitlement to an increased rating for varicose veins (raised at the May 2012 hearing), entitlement to a total disability rating based on individual unemployability (raised at the May 2012 hearing, Hearing transcript, p. 3), and entitlement to special monthly compensation (raised at the May 2012 hearing, Hearing Transcript p. 3).  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The issue of entitlement to service connection for a chronic acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's stroke residuals were not manifested in service, and are not shown to be causally or etiologically related to active service or to any service-connected disability.  There is no suggestion that the service connected varicose veins of the left leg made any stroke residuals permanently worse.


CONCLUSION OF LAW

The criteria for service connection for stroke residuals have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2004, February 2005, and February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of February 2008 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained as to the issue decided.  His service treatment records and post service treatment records have been obtained.  In May 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided during a videoconference hearing, and transcript of the hearing has been associated with the Veteran's claims file.  He has also been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.    

The Board is further satisfied that the RO has substantially complied with its January 2010 remand directives as they pertain to the claim adjudicated in this decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO/AMC made attempts to secure additional Social Security Administration (SSA) records, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With specific regard to the SSA records, the Board notes that, pursuant to the January 2010 remand instructions, the RO attempted to obtain the underlying medical treatment records associated with the SSA decision itself, which was already of record.  On February 12, 2012, the RO appropriately requested the records.  On February 23, 2012, SSA responded, stating that it presently had no medical records on file or was unable to locate the requested records.  The Veteran subsequently submitted SSA records on his own behalf.  While at the May 2012 hearing the Veteran's attorney indicated that there may still be additional, outstanding SSA records despite the Veteran's submission, the Board finds that given the February 23, 2012 response from the SSA, any additional attempts to obtain these records would be futile.

For all of  the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim as to this issue.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

The Veteran in this case seeks service connection for stroke residuals.  He contends that he has suffered from strokes due to blood clots caused by the varicose veins in his left leg.  See, e.g., October 2004 VA Form 21-4138.  While it does not appear that the Veteran argues his condition is related to service on a direct basis, the Board will nonetheless consider this theory of entitlement in adjudicating the claim.  The RO has considered both theories, so the Board will proceed accordingly.

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran has been diagnosed with stroke residuals which have been documented, for example, on VA examination in March 2008.  As such, the first element of direct service connection has been satisfied.  Prior to that there was some question as to whether there were any stroke residuals.  The March 2008 examiner seems to acknowledge that there are some stroke residuals.

However, the Veteran's service treatment records are silent for documentation of a stroke or stroke residuals.  The records are simply devoid of any pertinent complaints or treatment, and separation documents show the Veteran was medically discharged due to varicose veins.  For these reasons, the in-service incurrence of the Veteran's stroke residuals is not supported.  

Moreover, there are no nexus opinions of record linking the Veteran's stroke residuals directly to service.  As such, service connection on a direct basis is not warranted.  

The Board notes that while a VA examination has been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have a stroke or stroke residuals during service, and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of these claims hinge on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of these claims for further examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2011).

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds the Veteran is competent to report such symptomatology.  That said, supportive medical evidence is required because the Veteran is not competent to relate his stroke residuals to his current diagnoses, or otherwise relate his current disorder to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Stroke residuals is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Moreover, the Veteran was discharged in 1975, and the record does not document initial symptoms until diagnostic testing conducted in March 2001, more than 20 years after discharge.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.)  For all of these reasons, the Board finds that continuity of symptomatology regarding the Veteran's stroke residuals has not been established.

Turning to the issue of secondary service connection, in order to prevail under this theory of entitlement there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Here, there is no dispute that the Veteran is service-connected for his varicose veins  and carries a diagnosis of stroke residuals.  However, the evidence is not in equipoise as to whether the Veteran's service-connected disability caused or aggravated his stroke residuals.  

Evidence supportive of the Veteran's claim includes VA treatment records of November 2002 and December 2002.  In November 2002, the Veteran sought psychiatric treatment at his local VA mental health clinic.  In the record, the psychiatrist stated, "the pt has a h/o [history of] vascular disease in the lower extremities (phlebitis) that has required surgical intervention (stripping) at the Miami VA in the past and it is possible that this may be the source of the cerebrovascular accidents."  This statement is duplicated in a December 2002 VA treatment record authored by the same psychiatrist.  

Evidence against the claim includes the opinion of a March 2008 VA examiner.  That examiner concluded that it is less likely as not (less than 50/50 probability) that the Veteran's stroke residuals were caused by or a result of the Veteran's varicose veins or vein stripping procedure.  In rationale, the examiner stated that between his 1975 discharge from service due to varicose veins, and the time of his diagnosis in 2001, the record is devoid of any problems related to a stroke or cerebrovascular accident.  It was noted there had been vein stripping in 1975.  The examiner further noted that for fifteen years after discharge, the Veteran performed heavy construction work without experiencing any cerebral vascular problems.  Based on a review of the medical literature, the risk factors for a stroke include artheroslerosis, obesity, heart disease, smoking, hypertension, diabetes, increased age, the use of estrogens, being of the male gender, hyperlipidemia, polycythemia, and race.  In the Veteran's case, the examiner determined that it is more likely than not that his stroke was due to hypertension and drug and alcohol abuse than to any consequence of the varicose veins.  It was noted that the literature for United States Court of Veterans Appeals and varicose veins show that when the veins are enlarged and tortuous-known as phlebitis, there can be clots.  But, it was noted that clots that travel to the vein usually start in the heart.  In that regard, there were no significant findings with reference to the varicose veins prior to the reported stroke.

There is no other evidence concerning the etiology of the Veteran's stroke residuals in the claims file.  On review of the above-cited opinions, the Board cannot find the evidence is in equipoise.  The 2002 psychiatrist did not definitively link the Veteran's stroke residuals to varicose veins.  See Tirpak v.  Derwinski, 2 Vet.  App.  609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Additionally, the Board finds the 2002 opinions of diminished probative value because they were provided by a psychiatrist who was not actually treating the Veteran for his stroke residuals, but rather, appears to have incidentally offered the opinions.   By contrast, the opinion expressed in the March 2008 examination report is persuasive. The examiner evaluated the Veteran, considered his documented history and assertions, and provided an adequate rationale for the opinion expressed.  While the 2008 examiner did not specifically address the issue of whether the Veteran's stroke residuals were aggravated by his service-connected varicose veins, the examiner did review the claims folder, interview the Veteran, and conduct a physical examination of him-and then concluded that the Veteran's stroke residuals were due to factors other than his service-connected varicose veins.  Moreover, the Veteran does not allege that his stroke residuals were aggravated by his varicose veins, and such a relationship is not otherwise raised by the record.

For all of these reasons, the Board finds the evidence is not in equipoise on the issue of secondary service connection.  In reaching this decision, the Board notes that the Veteran has contended on his own behalf that his current disorder is related to his varicose veins.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his stroke residuals.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for stroke residuals is denied.


REMAND

The Board finds that additional development is necessary before the Veteran's claim for entitlement to service connection for a chronic acquired psychiatric disorder can be properly adjudicated.

At the May 2012 hearing, both the Veteran and his mother contended that his service-connected varicose veins caused or aggravated his psychiatric disability.  See Hearing Transcript, pp. 12, 19.  Additionally, the record contains an October 1999 VA treatment record, in which the Veteran's psychiatrist indicated that the Veteran's varicosities of the leg "affect [sic] his mood" in that he "tends to get depressed, irritable, and with a lower level of tolerance to frustration."  At present, VA has not sought any medical opinion concerning the issue of secondary service connection for this claim.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

As such, a VA examination should be afforded in order to determine whether there is any link between the Veteran's psychiatric disorder and his service-connected varicose veins of the left leg.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including documents submitted by the Veteran on CD-ROM, currently includes treatment records dated through January 2011 from the West Palm Beach VA Medical Center (VAMC), more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally on remand, hard copies of the records submitted by the Veteran on CD-ROM should be printed out and associated with file, to the extent not already accomplished.

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the West Palm BeachVAMC (dated since January 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AMC/RO should print out copies of the medical evidence submitted on CD-ROM, and associate the records with the claims file, to the extent not done.  If it is determined that the records on the disk are duplicates of what is in the file, a certification of that fact should be added to the claims file.  Records that are currently on file need not be duplicated.  If the disks have already been duplicated, that too should be noted in writing in the claims file.

3.  The Veteran should be afforded a VA psychiatric examination to address the nature and etiology of his psychiatric disability.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is in any way causally related to, or has been aggravated (permanently made worse) by, his service-connected varicose veins of the left leg.
		
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, the RO should readjudicate the claim. If the benefits are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


